Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2020/068935; cited on IDS).

As to claim 1, Wang discloses a method of video coding, the method comprising: 
obtaining video data ([0051], particularly, “For example, video data related to the viewpoints may be included in tracks of a video file.”); 
creating, based on the video data, a timed metadata track ([0051], particularly, “A timed metadata track that contains data relevant to multiple viewpoints can also be included in the 
 switching to one of a plurality of representations of the video data based whether the timed metadata track indicates at least an overflow to an input buffer per each of the plurality of representations ([0079], particularly, “For example, the general coder control component 411 manages optimization of bitrate/bitstream size versus reconstruction quality. Such decisions may be made based on storage space/bandwidth availability and image resolution requests. The general coder control component 411 also manages buffer utilization in light of transmission speed to mitigate buffer underrun and overrun issues.” and  [0133] particularly, “Content providers can perform scene or object matching among video streams representing different viewpoints frame by frame, and choose a representative point of the scene or object, such as the center point of an object, as the corresponding viewport center point to be indicated by the VCPC timed metadata track…If yes, just after the switching, the client may render to the user 
delivering the one of the plurality of representations to a client ([0063]-[0064], “The decoder can then forward the spherical video stream to a rendering device, such as rendering device 109. At step 215, the rendering device renders a viewport of the spherical video stream for presentation to the user.”)
  
As to claims 11 and 20, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 9 and 19, Wang discloses switching to the one of the plurality of representations of the video data is further based on determining bandwidths of the representations ([0079], particularly, “For example, the general coder control component 411 manages optimization of bitrate/bitstream size versus reconstruction quality. Such decisions may be made based on storage space/bandwidth availability and image resolution requests. The general coder control component 411 also manages buffer utilization in light of transmission speed to mitigate buffer underrun and overrun issues.”).

As to claim 10, Wang discloses whether the timed metadata track indicates at least the overflow to the input buffer comprises determining a current fullness of the input buffer ([0079], particularly, “For example, the general coder control component 411 manages optimization of bitrate/bitstream size versus reconstruction quality. Such decisions may be made based on storage space/bandwidth availability and image resolution requests. The general coder control 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-8, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Beheydt (US Pub No. 2015/0163757; cited on IDS), hereafter, “Beheydt.”

 As to claims 2 and 12, Wang discloses the parent claim but does not disclose creating resync chuck indexes signaling characteristics, of media chunks of at least one segment of the aligned segments in the at least one metadata sample, and a size of the media chunks; generating the metadata sample gradually along with the media chunks; and delivering the metadata sample gradually to the client.
However, Beheydt discloses creating resync chuck indexes signaling characteristics, of media chunks of at least one segment of aligned segments in at least one metadata sample, and a size of the media chunks ([0025], particularly, “For example, the synchronization information can specify a chunk boundary location for a boundary of a last chunk of data and a chunk length to indicate a distance from the boundary to a next chunk.” and [0055], particularly, “Since the node 274 is determined to be out of sync with the master, the node 274 re-syncs its synchronization information (e.g., chunk boundaries) based on the synchronization information 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wang and Beheydt in order to provide a known and reliable means of efficiently synchronizing streaming data.

As to claims 3 and 13, the teachings of Wang and Beheydt as combined for the same reasons set forth in claim 2’s rejection further disclose the timed metadata track further indicates relative qualities of at least ones of any of the aligned segments and media chunks, and wherein switching to the one of the plurality of representations is further based on comparing the relative qualities (Wang, [0051], particularly, “Viewport center point correspondences between the viewpoints may be included in the timed metadata track and/or in the tracks containing video data related to the associated viewpoints. Such information can indicate correspondences between viewpoint pairs and/or viewpoint sets.”).


As to claims 5 and 15, Wang discloses the parent claim but does not disclose creating a combinational index segment by combining index information of the aligned segments; and delivering the combinational index segment to the client. However, Beheydt discloses signaling whether durations of at least ones of any of the aligned segments and media chunks are known, wherein the durations are signaled as exact durations per the at least ones of any of the aligned segments and media chunks when the durations are known, and wherein the durations are signaled with amounts of variations per the at least ones of any of the aligned segments and media chunks when the durations are unknown ([0016], particularly, “The content that is generated by one or more of the nodes 12 and 14 can be provided downstream for consumption by an ABR client or the content generated by such node(s) 12 and 14 can be stored in one or more non-transitory storage media (e.g., flash memory, hard disk drive or the like), such as at an origin server.” and [0056], particularly, “In some examples, a monitoring node can be connected to the group network and store synchronization information for one or more node group and provide synchronization information to configure the back-up node at or just prior to start-up to facilitate synchronization.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wang and Beheydt in order to provide a known and reliable means of efficiently synchronizing streaming data.

As to claims 6 and 16, the teachings of Wang and Beheydt as combined for the same reasons set forth in claim 5’s rejection further disclose creating combo-resync index segments by combining chuck resync information of the aligned segments of the media adaptation set; and delivering the combo-resync index segments to the client (Beheydt, [0055]-[0056]).

As to claims 7 and 17, the teachings of Wang and Beheydt as combined for the same reasons set forth in claim 5’s rejection further disclose creating mixed combo index tracks including a format of the combination index segment for all of the aligned segments other than one of the aligned segments that is being encoded, and wherein the mixed combo index tracks further include a format of the combo-resync index segments for the one of the aligned segments ([0024], particularly, “As disclosed herein, the synchronization control 22 and 24 can send multiple types of messages according to the synchronization protocol. For example, the message types can include a query message and an information message that is sent by one or more of the nodes 12 and 14 via the inter-node communications 20.”, [0046], particularly, “In some examples there may be more than one video chunk information field 158, such as to specify different parameters for different types of video chunks,” with [0056], particularly, “In some examples, a monitoring node can be connected to the group network and store synchronization information for one or more node group and provide synchronization information to configure the back-up node at or just prior to start-up to facilitate synchronization.”)

As to claims 8 and 18, the teachings of Wang and Beheydt as combined for the same reasons set forth in claim 5’s rejection further disclose the mixed combo index tracks are parallel metadata tracks (Wang, [0051] and Beheydt, [0046] and [0056]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Beheydt and Luby et al (US Pub. No. 2016/0323342), hereafter, “Luby.”

As to claims 4 and 14, the teachings of Wang and Beheydt as combined for the same reasons set forth in claim 2’s rejection further disclose disclose signaling whether durations of at least ones of any of the aligned segments and media chunks are known, wherein the durations are signaled 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Wang and Beheydt with Luby in order to provide a known and reliable means of efficiently providing uninterrupted playback of streaming media.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2020/0314479 (Umansky et al) – The interactive media player comprises an input interface to receive a user input signal. A receiver receives content and data from a server. A synchronizer synchronizes the content and the data based on timing 
US Pub. No. 2015/0026358 (Zhang et al) – The method involves obtaining media presentation description (MPD) comprising information for retrieving the media and metadata segments. A metadata segment request for the metadata segments is transmitted in accordance with the information provided in the MPD. The metadata segments are received. The media segments are selected based on timed metadata information of metadata segments. A media segment request requesting selected media segments is transmitted. The selected media segments are received in response to media segment request.
US Pub. No. 2009/0055417 (Hannuksela) – The method involves storing streamed data in a file, and identifying metadata e.g. book mark, which is utilized in a subset of the streamed data. A group of multiple samples of the streamed data is formed, where each sample in a group includes an identical metadata content of a metadata type. The metadata type is indicated by a grouping type and grouping instance data, where the grouping type specifies the grouping instance data and the metadata content. The file is provided in an international organization for standardization (ISO) base media file format.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452